MORGAN, J.,
Dissenting. — The evidence in this case is conflicting as to the ownership of the horses and as to, whether Smythe acted in his own proper person in employing respondent, or whether he acted as agent for appellant. No rule is better settled in this state than that this court will not disturb the verdict of a jury or the judgment of a trial court because of conflict in the evidence when there is sufficient proof, if uncontradicted, to sustain it. Among the recent cases so holding is Montgomery v. Gray (on rehearing), 26 Ida. 583, 144 Pac. 646, Graham v. Coeur d’Alene & St. Joe Transp. Co., 27 Ida. 454, 149 Pac. 509, Bower v. Moorman, 27 Ida. 162, 147 Pac. 496, Darry v. Cox, 28 Ida. 519, 155 Pac. 660, Jensen v. Bumgarner, 28 Ida. 706, 156 Pac. 114, and John V. Farwell Co. v. Craney, ante, p. 82, 157 Pac. 382 (register No. 2733). The reason for this rule is that the jury is the exclusive judge of the credibility of the witnesses and of the weight and sufficiency of the evidence. It was within the province of the jury to, and it apparently did, discredit the testimony adduced by-appellant to sustain his contention, and it is not for this court to say that it erred in returning the verdict it arrived at from the conflicting evidence before it.
I am convinced that had there been no evidence offered conflicting with that introduced by respondent to show that appellant owned the horses and that Smythe acted as his agent, it would have been deemed to be sufficient to sustain the verdict in respondent’s favor. For this reason I-am of the opinion the judgment should be affirmed.